 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2668 
 
AN ACT 
To designate the station of the United States Border Patrol located at 2136 South Naco Highway in Bisbee, Arizona, as the Brian A. Terry Border Patrol Station. 
 
 
1.Short titleThis Act may be cited as the Brian A. Terry Memorial Act.  
2.FindingsThe Congress finds the following: 
(1)A native of Flat Rock, Michigan, Agent Brian A. Terry served his country proudly with the United States Marine Corps and continued his service as a police officer with the cities of Ecorse and Lincoln Park, Michigan, prior to joining the United States Border Patrol.  
(2)Agent Terry was a member of the 699th Session of the Border Patrol Academy assigned to the Naco Border Patrol Station within the Tucson Sector.  
(3)On December 14, 2010, Border Patrol Agent Brian A. Terry was conducting a Border Patrol Tactical unit (BORTAC) operation in the area of Peck Wells.  
(4)At 11:15 p.m., near Rio Rico, Arizona, and about 15 miles north of Nogales, Arizona, Agent Terry and his team spotted a group of individuals approaching their position.  
(5)Shortly thereafter, an encounter ensued and gunfire was exchanged that left Agent Terry mortally wounded.  
(6)Agent Terry succumbed to his injuries on December 15, 2010.  
(7)Agent Terry is survived by his mother, father, stepmother, stepfather, brother, and two sisters.  
3.DesignationThe station of the United States Border Patrol located at 2136 South Naco Highway in Bisbee, Arizona, shall be known and designated as the Brian A. Terry Border Patrol Station.  
4.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the station referred to in section 1 shall be deemed to be a reference to the Brian A. Terry Border Patrol Station.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
